Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

  			          Information Disclosure Statement
	The prior art documents submitted by applicant in the Information disclosure Statements filed on 3/20/19 has been considered and made of record (noted attached copy of form PTO-1449). 								

       Claims Rejection Under 35 USC - 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-12 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Blum et al (WO 2012/068527).

Regarding claim 2, Blum et al discloses the hinge is configured to allow a limited opening rotation angle between the first spectacle frame element and the second spectacle frame element (paragraph 87).  
Regarding claim 3, Blum et al discloses second hinge part comprises a reinforcement support comprising a second electronic support part supporting at least a second electronic component and a second wire core part extending from the second electronic support part through the second spectacle frame element, the reinforcement support being configured to be embodied in the second spectacle frame element (figures 3, 7 and paragraph [0116].  
Regarding claim 4, Blum et al discloses one of the first spectacle frame element and the second spectacle frame element is a spectacle temple (300) and the other of the first spectacle frame element and the second spectacle frame element is a spectacle front part (fig. 22).  

Regarding claim 6, Blum et al discloses at least one of the first electronic component and/or the second electronic element comprises a radio wave emitting component (paragraphs 358-359).  
Regarding claim 7, Blum et al discloses at least one of the first and the second hinge parts comprises at least a window arranged to be transparent to light and/or radio waves (1603  and figure 16).  
Regarding claim 8, Blum et al discloses at least one of the first and the second electronic components comprises a light emitting component, for example a LED and the material of the hinge is at least partly transparent to some wavelengths of light (paragraph 347).  
Regarding claim 9, Blum et al discloses the material of the hinge is at least partly transparent to ultraviolet light and the hinge further comprises a sensor arranged and configured to measure the ultraviolet light (paragraph 347).  
Regarding claim 10, Blum et al discloses wherein the hinge is made by tridimensional printing, laser cutting, matrixing or injection.  
Regarding claim 11, Blum et al discloses at least one of the first and the second wire core parts is tubular and an electrical wire and/or an optical fiber extends from at least one of the first and the second electronic components through the tubular wire core part of the hinge (figures 3 and 22).  

			    
					Art Pertinent
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure Blum et al (9,442,305) teach electronic eyeglasses which is considered pertinent to the claimed invention.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG XUAN DANG whose telephone number is (571) 272-2326.  The examiner can normally be reached on Monday to Friday from 8:30 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Thomas Pham, can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


Primary Examiner, Art Unit 2872